This is an action for damages, alleged to have been sustained by the plaintiff, through the negligence of the defendant. *Page 132 
The allegations of the complaint, material to the questions presented by the exceptions, are as follows:
"That heretofore, on the second day of December, A.D. 1907, the plaintiff above named was in the employment of the defendant as an engineer.
"That while the plaintiff was so employed by the defendant, and while in the discharge of his duties as such engineer, it became necessary to oil a part of the machinery known as the boxes, which held the shaft for the conveyor chain.
"That while the plaintiff was so engaged in oiling said machinery, his coat became entangled and was caught in the cog gear, which drives the conveyor chain, and pulls the fuel to the furnace.
"That the plaintiff was caused to be injured, in the manner and by the means aforesaid, by and through the negligence of the defendant, in providing a dangerous place for the plaintiff to work, and in providing unsecure and unsafe machinery for the plaintiff in the course of his employment, in that the defendant allowed the cog gear to remain exposed and uncovered, so that plaintiff's coat was caught in the same, thereby pulling his arm in the cog gear, and inflicting such injuries upon the plaintiff, as necessitated the amputation of his right arm."
The defendant denied the allegations of negligence and set up the defense of assumption of risk. It also interposed what it contends was a defense of contributory negligence.
Upon the close of the plaintiff's testimony the defendant made a motion for a nonsuit, which was refused.
The jury rendered a verdict in favor of the plaintiff for $7,000, whereupon the defendant made a motion for a new trial, which was also refused, and it appealed upon exceptions, which will be set out in the report of the case.
The first question that will be considered, is whether there was any testimony tending to prove the allegations of negligence on the part of the defendant. *Page 133 
The testimony of the plaintiff tended to show that he was the engineer, and that there was also an oiler; that his principal duty as engineer was to look after the boilers, pumps and engines; that a colored fireman always oiled the machinery; that he had never oiled it before; that he had nothing to do with the cog gear, and had previously been upon that part of the platform where it was situated; that the cogs worked inward, instead of outward; that the cog gear was exposed; that he was ordered to go, in a hurry, by the superintendent, who had the right to direct his services; that although there was danger, he was not aware of it; that the place could have been made safe by covering the cog gear; that there was no other way for him to approach the machinery.
Thus showing that the exception raising this question can not be sustained.
The next question that will be considered is whether the testimony showed that the injury to the plaintiff was due to a risk of which he was fully aware, and which he voluntarily assumed.
There was testimony to the effect that there was no duty resting upon the plaintiff to oil the machinery, or to perform any act with reference to the cog gear; that there was an emergency; that he went to the place of danger, under the orders of the superintendent, who was present, and who had the right to direct his services; that he was not aware of the danger.
In the case of Wilson v. Ry., 73 S.C. 481, 53 S.E., 968, error was assigned in charging these two requests of the plaintiff:
(1) "That a servant, obeying the instructions of the representatives of the master on the spot, is not guilty of contributory negligence in so obeying said master."
(2) "That the fact, that the servant's work is done in the presence, and under the immediate direction of the master's foreman, or conductor in this case, is equivalent *Page 134 
to the assurance by the master that the servant may safely proceed to the work required of him."
The assignments of error were overruled under the authority of Carson v. Ry., 68 S.C. 55, 46 S.E., 525.
"If there is ground for reasonable difference of opinion as to the danger, the servant is not bound to set up his judgment against that of his superior, whose orders he is required to obey, but he may rely upon the judgment of such superior." Stephens v. Ry., 82 S.C. 542.
It was for the jury to say whether the conditions amounted to such an emergency as would justify or excuse a man of ordinary prudence and judgment in undertaking to carry out the orders of the superintendent. Hall v. Ry.,81 S.C. 522, 62 S.E., 848; Brown v. Ry., 82 S.C. 528.
The exception raising this question is overruled.
The next question that will be considered is whether there was error in refusing the motion for nonsuit, on the ground that the plaintiff was guilty of contributory negligence.
The defense which the defendant interposed, is as follows: "And further answering, this defendant alleges that even if it were negligent — which it denies — still the accident to the plaintiff was due proximately to his own negligence, in that he conducted himself in a careless manner, and failed to observe caution in keeping his body from coming in contact with said cogs, which he could have done if he had used due care."
The following statement appears in the record: "After the pleadings had been read, plaintiff's counsel stated that he would object to the introduction of any testimony in support of the defense of contributory negligence, upon the ground that such defense was not sufficiently set forth in the answer. After argument the presiding Judge announced that, in his opinion, contributory negligence was not sufficiently pleaded, and that he would exclude all testimony *Page 135 
in support thereof. Defendant's counsel duly excepted to his Honor's ruling."
There was no appeal from this ruling, and the question whether there was contributory negligence on the part of the plaintiff is not properly before the Court for consideration.
But waiving such objection, the exception can not be sustained.
The following definition of contributory negligence has been approved by this Court in numerous cases: "Contributory negligence is the want of ordinary care upon the person injured, by the actionable negligence of another, combining and concurring with that negligence, and contributing to the injury as a proximate cause thereof, without which the injury would not have occurred."
In Pom. Code Rem., section 548, it is said: "The codes clearly intend to draw a board line distinction between an entire failure to state any cause of action or defense on the one side, which is to be taken advantage of either by the general demurrer for want of sufficient facts, or by the exclusion of all evidence at the trial, and the statement of a cause of action or a defense in an insufficient, imperfect, incomplete or informal manner, which is to be corrected by a motion to render the pleading more definite and certain by amendment."
In Charping v. Toxaway Mills, 70 S.C. 470,50 S.E., 186, the Court, after quoting the foregoing definition of contributory negligence, uses this language: "This definition imports that there must be negligence of the defendant operating with that of the plaintiff to produce the injury, and that if the plaintiff is entirely at fault, one of the elements of the definition, the negligence of the defendant is wanting."
The defense alleges in express terms that the defendant was not negligent, and in effect, merely alleges that the plaintiff was entirely at fault. *Page 136 
Furthermore, the ruling was not prejudicial to the rights of the defendant, as the facts related to the matter of assumption of risk, as well as contributory negligence, and the defendant received the full benefit thereof, under the full and clear instruction as to assumption of risk — the difference between these two defenses being only shadowy.Schlemmer v. Ry., 27 Sup. Ct. Rep., 407.
The ruling of his Honor, the presiding Judge, was free from error.
Fifth Exception. This exception can not be sustained for the reason that the presiding Judge ruled out all the testimony, except the bare fact that the plaintiff went to see Mr. Frost, which certainly was not prejudicial error.
Sixth Exception. The charge set out in this exception is not susceptible of the inference mentioned therein, especially when considered in connection with the entire charge.
Seventh Exception. What was said in considering the sixth exception disposes of this question.
Eighth Exception. This exception is overruled, for the reason that even if the proposition was erroneous, there were no facts to which it was applicable, and, therefore, it was not prejudicial.
Ninth, Tenth and Eleventh Exceptions. The only error assigned by these exceptions is that the presiding Judge withheld from the jury the consideration of the question of contributory negligence. They are, therefore, disposed of by what has already been said.
Twelfth Exception. We fail to see how the jury could have been misled, unless they simply ignored the plain language of the charge.
Thirteenth Exception. What has already been said disposes of subdivisions (1), (2), (4) and (5).
The statement of the Circuit Judge in settling the case shows that subdivision (3) can not be sustained.
For these reasons I dissent. *Page 137